                Case 1:02-cr-00743-JMF Document 439-3 Filed 04/06/20 Page 1 of 1


  From:    DAN/Exec Assistant~ DAN/ExecAssistant~@bop.gov
Subject:   Re: Forward to Warden Ltr Re John Matera, 00803-748
   Date:   April 6, 2020 at 7:42 AM
     To:   Seth Ginsberg srginsberg@mac.com


The Bureau of Prisons (BOP) is carefully monitoring the spread
of the COVID-19 virus. As with any type of emergency situation,
we carefully assess how to best ensure the safety of staff,
inmates and the public. FCI Danbury is implementing the Bureau
of Prisons' guidance on mitigating the spread of COVID-19. That
guidance can be found at www.bop.gov. The current plan
continues to allow for inmate transfer to pre-release custody.
As they near their release, all inmates are reviewed on an
individual basis to determine their eligibility for a period of
pre-release confinement, including placement on home
confinement. Please note with one exception for elderly
offenders, home confinement eligibility is limited to 6 months
or 10% of an inmate's sentence, whichever is shorter.

We are in receipt of Attorney General Barr's memo regarding
Prioritization of Home Confinement as Appropriate in Response to
COVID-19 Pandemic, and will be working to ensure we utilize home
confinement, consistent with the memo, to protect the health and
safety of BOP staff and inmates in our custody.

Executive Assistant
Federal Correctional Institution
Danbury, CT


>>> Seth Ginsberg <srginsberg@mac.com> 4/4/2020 7:09 PM >>>
Please forward the attached letter to the warden as quickly as possible, as it concerns urgent medical matters.


Stay Home, Stay Healthy,

Seth Ginsberg
Attorney at Law
Mobile: 917-885-3375

Office:
Due to the Coronavirus, Please Do Not Send Mail to Office Address

299 Broadway, Suite 1405
New York, NY 10007
212-227-6655 (office)
646-607-8597 (fax)
